DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The foreign reference and PCT Search Report disclosed in the Information Disclosure Statement (IDS) submitted April 12, 2021 were disclosed during the prosecution of parent Application No. 15/314,316. Since the current Application is a continuation of the ‘316 application, it incorporates by reference the substance of the ‘316 application. Therefore, since the references in question had been considered in the prosecution of the ‘316 application, they are considered in regard to the current application accordingly.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “309” has been used to designate both a read data path and something that is not easily determined from the drawing.
Further, it appears as if Sheets 1-3 and 5-7 were placed into the system upside-down.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Objections
Claims 2-9 are objected to because of the following informalities:
In claim 2, line 4, it appears that “device;” should be -device; and-.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16-20 of U.S. Patent No. 10,983,933 (hereafter referred to as “the ‘933 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 2 and 5-9, current application
Claims 13 and 16-20, ‘933 patent
2. An integrated circuit (IC) device comprising: interface circuitry including a primary data interface and a secondary data interface, the interface circuitry for transferring data between a memory controller and at least one IC memory device;
13. An integrated circuit (IC) device comprising: respective primary and secondary data interfaces for transferring data between a memory controller and multiple memory devices; 
data buffer circuitry including first storage to store first write data received via the primary 
and address buffer circuitry including second storage to store first write command information corresponding to the first write data, the first write command information and first write data comprising components of a first write operation; and

wherein the data buffer circuitry transfers the first write data and the first write command information along the secondary interface in response to the buffer circuitry receiving second write command information and second write data associated with a second write operation.
5. The IC device according to claim 2, further comprising: a write data path coupling the primary interface with the secondary interface; and wherein the first storage is disposed in the write data path.
16. The IC device according to claim 13, further comprising: a write data path coupling the primary interface with the secondary interface; and wherein the first storage and second storage are disposed in the write data path.
6. The IC device according to claim 5, wherein data transfers along the write data path exhibit a delay based on a storage time associated with the first storage.
17. The IC device according to claim 16, wherein data transfers along the write data path exhibit a delay based on respective storage times associated with the first and second storage.
7. The IC device according to claim 6, wherein: the delay is based on a mode value stored in a register.
18. The IC device according to claim 17, wherein: the address buffer circuitry includes a control register to store a mode value; and the exhibited delay is based on the mode value.

19. The IC device according to claim 17, wherein: the exhibited delay is based on a value specified in a field of the first and second write command information.
9. The integrated circuit (IC) device according to claim 2, embodied as an IC data buffer chip.
20. The integrated circuit (IC) device according to claim 13, embodied as an IC buffer chip.


Both the current claim 2 and claim 13 of the ‘933 patent disclose an integrated circuit (IC) device comprising: interface circuitry including a primary data interface and a secondary data interface, the interface circuitry for transferring data between a memory controller and at least one IC memory device; data buffer circuitry including first storage to store first write data received via the primary data interface, the first write data associated with a first write operation; and wherein the data buffer circuitry transfers the first write data from the first storage along the secondary data interface in response to the data buffer circuitry receiving second write data associated with a second write operation.
Claim 13 of the ‘933 patent appears to further disclose address buffer circuitry including second storage to store write command information associated with write data, and sending the write command information with the write data in the transmissions. These appear to not be disclosed in the current claim 2; therefore, the current claim 2 appears to be different in scope from claim 1 of the ‘933 patent.
Both the current claim 5 and claim 16 of the ‘933 patent disclose a write data path coupling the primary interface with the secondary interface; and wherein the storage is disposed in the write data path.

Both the current claim 7 and claim 18 of the ‘933 patent disclose wherein: the delay is based on a mode value stored in a register.
Both the current claim 8 and claim 19 of the ‘933 patent disclose wherein: the delay is based on a value specified in command information corresponding to the first write data.
Both the current claim 9 and claim 20 of the ‘933 patent disclose the IC device embodied as an IC data buffer chip.

Claims 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12 of the ‘933 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 10 and 14, current application
Claims 8 and 12, ‘933 patent
10. A method of operation in an integrated circuit (IC) data buffer device, the method comprising: receiving, with the IC data buffer device, first write data for a first write operation from a memory controller along primary data paths;
8. A method of operation in a memory module, the method comprising: receiving, with the buffer, first write data and first write command information associated with the first data from a memory controller along primary data paths;
buffering, with the IC data buffer device, the first write data; 
buffering, with the buffer, the first write data and the first write command information on the module; 
queueing, with the IC data buffer device, the first write data; and
queueing, with the buffer, the first write data and the first write information; and

transferring, from the buffer, the queued first write data and first write command information along secondary data paths to addressed memory devices in response to receiving second write data and second write command information associated with the second data.
14. The method according to claim 10, wherein: the queueing comprises delaying writing of the first write data to the at least one memory device by a delay interval corresponding to a value specified in a mode field of write command information corresponding to the first write data.
12. The method according to claim 8, wherein the first write command information includes a mode field, and wherein: the queueing comprises delaying writing of the first write data to the memory devices by a delay interval corresponding to a value specified in the mode field.


Both the current claim 10 and claim 8 of the ‘933 patent appear to disclose a method of operation comprising: receiving, with the IC data buffer device, first write data for a first write operation from a memory controller along primary data paths; buffering, with the IC data buffer device, the first write data; queueing, with the IC data buffer device, the first write data; and transferring, from the IC data buffer device, the queued first write data along secondary data paths to at least one memory device in response to receiving second write data for a second write operation.
Claim 8 of the ‘933 patent appears to further disclose transmitting write command information associated with write data, and sending the write command information with the write data in the transmissions. These appear to not be disclosed in the current claim 2; therefore, the current claim 2 appears to be different in scope from claim 1 of the ‘933 patent.


Allowable Subject Matter
Claims 2-21 appear to comprise allowable subject matter; however, claims 2, 5-10, and 14 cannot be allowed at this time due to double patenting issues.
Claims 3-4, 11-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if the double-patenting rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:

Referring to independent claim 2, the prior art of record does not appear to explicitly teach wherein the data buffer circuitry transfers the first write data along the secondary interface in response to the buffer circuitry receiving second write data associated with a second write operation.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Note that independent claims 10 and 16 contain the corresponding limitations of claim 1; therefore, they are held to be allowable by the same reasoning accordingly.

Conclusion

Shimotaya et al. (US 8,161,221) discloses detecting a write completion without issuing a read packet to which a write destination is specified.
Maine (US 7,143,227) discloses generating respective signals to multiple master logics to signify a transfer of data into respective FIFO memories.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184